        Case 3:17-cv-00101-RDM Document 112 Filed 11/14/18 Page 1 of 2




November 14, 2018                                                                   Jonathan E. Paikin

Via ECF                                                                                 +1 202 663 6703 (t)
                                                                                        +1 202 663 6363 (f)
The Honorable Robert D. Mariani                                            Jonathan.paikin@wilmerhale.com
U.S. District Court, Middle District of Pennsylvania
William J. Nealon Federal Building & U.S. Courthouse
235 North Washington Avenue
Scranton, PA 18503
       Re:     CFPB v. Navient Corp. et al., No. 3:CV-17-00101 (M.D. Pa.)
Dear Judge Mariani:

         We respectfully write to advise the Court of another dispute that has arisen and request
that it be added to the agenda at the upcoming Hearing. At a November 6 deposition, the CFPB
improperly instructed its investigator not to answer 286 questions that go to core issues in this
case. A list of the specific questions is attached.

         As the Court observed, the CFPB’s lawsuit is grounded in “the experiences of borrowers,
themselves, with Navient.” Doc. 87 at 8. The CFPB intends to rely upon 14 borrowers to prove
its allegations that Navient unfairly and abusively “steered” borrowers into forbearance rather
than an income-driven repayment (IDR) plan. Compl. ¶¶ 40, 53; CFPB’s Second Supplemental
Disclosures, dated February 27, 2018 (listing 17 borrowers the CFPB may use to support its
“steering” claims); CFPB’s Third Supplemental Disclosures, dated November 9, 2018 (removing
3 of those borrowers). The CFPB stated that “Theresa Ridder, a Bureau investigator, is likely to
have discoverable information that the Bureau may use to support its claims. The subject matter
about which Ms. Ridder is likely to have discoverable information is Defendants’ contacts with
certain consumers.” CFPB’s Initial Disclosures, dated May 10, 2017. Ms. Ridder conducted
interviews with the CFPB’s borrower witnesses and drafted declarations on their behalf.

        The CPFB does not have an attorney-client relationship with the borrowers.
Nevertheless, the CFPB asserted work product and directed Ms. Ridder not to answer any
questions about statements made by borrowers, including, for example: “Did any borrower ever
tell you they were steered into forbearance by Navient?” (Tr. at 193); “Did Ms. Dinnoo tell you
about her communications with Navient?” (Id. at 112); “Did Ms. Dinnoo tell you that Navient
sent her an IDR application in 2015?” (Id. at 140); “Did Mr. Brown tell you about his
employment history?” (Id. at 146); “Did Ms. Harris ever ask you whether she could receive any
money by participating in this lawsuit?” (Id. at 207). The CFPB also directed Ms. Ridder not to
answer questions regarding declarations she drafted on behalf of borrowers, including: “After
you sent the draft to Ms. Dinnoo, did you ask [] if it was accurate?” (Id. at 136); “Did Ms.
Dinnoo suggest any changes?” (Id.); “Did Mr. Neal ever refuse to sign a declaration that was
drafted by you?” (Id. at 191); “Were you aware that the CFPB sent her a draft declaration that
she did not sign because it was inaccurate?” (Id. at 200).
Case 3:17-cv-00101-RDM Document 112 Filed 11/14/18 Page 2 of 2
